DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 12-13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 of U.S. Patent No. 10891050 the claims at issue are not identical, they are not patentably distinct from each other because 

Claim 12 of the present application is met by claim 1 the patent. Claim 12 of the present application is broader than claim 1 of the patent. It would have been obvious that claim 12 of the present application corresponds to and is patently indistinct from claim 1 of the patent. 

Claim 13 of the present application is met by claim 2 of the patent.	
Claim 17 of the present application is met by claim 3 of the patent.

18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 of U.S. Patent No. 10891050 in view of Villain (US 20090167722).
Claim 18 of the present application is mostly met by claim 4 the patent. Claim 4 of the patent do not teach “a coupled laptop”.

Villain teaches a touch-sensitive faceplate is a component or subassembly that is particularly designed to be fitted to a portable electronic apparatus such as a laptop computer [0007].

It would have been obvious to combine claim 4 of the patent with Villain’s laptop, the use of which helps serve as an alternate means for detecting a control action as taught by Villain.


4.	Claims 1, 7-10 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10891050 in view of Villain (US 20090167722).

Claim 1 of the present application is mostly met by claims 1-2 of the patent. Claims 1-2 of the patent do not teach “a laptop touch system for detecting continuous pressure curve for a touch”.



It would have been obvious to combine claims 1-2 of the patent with Villain’s laptop, the use of which helps serve as an alternate means for detecting a control action as taught by Villain.

Claim 20 of the present application is mostly met by claim 1 the patent. Claim1 of the patent does not teach “a laptop”.

Villain teaches a touch-sensitive faceplate is a component or subassembly that is particularly designed to be fitted to a portable electronic apparatus such as a laptop computer [0007].

It would have been obvious to combine claim 1 of the patent with Villain’s laptop, the use of which helps serve as an alternate means for detecting a control action as taught by Villain.

Claim 7 of the present application is met by claim 3 of the patent.
Claim 8 of the present application is met by claim 4 of the patent.
Claim 9 of the present application is met by claim 5 of the patent.
Claim 10 of the present application is met by claim 6 of the patent.


5.	Claim 2-6, 11, 14-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 2, the prior art does not teach  wherein the processor is configured to detect two or more touches at a first time, determine that the two or more touches at the first time are arranged in a pattern corresponding to a predetermined gesture, determine a relative pressure between the two or more touches from the electrical signal from the plurality of column drive sources sensed at the plurality of row sense sinks, and associate the continuous pressure curve with a user interface (UI) element, the UI element accepting an adjustment input based on the relative pressure between the two or more touches, and provide a confirming input to the UI element based on the relative pressure between the two or more touches.
Regarding claim 3, the prior does not teach wherein the processor is configured to resize a user interface (UI) element proportionally to the continuous pressure curve.
Regarding claim 4, the prior art does not teach wherein the processor is configured to determine that the touch is a high force tap corresponding to a knuckle tap from the continuous pressure curve.

Regarding claim 6, the prior art does not teach wherein the processor is configured to detect two or more touches at a first time and determine a relative pressure between the two or more touches from the electrical signal from the plurality of column drive sources sensed at the plurality of row sense sinks.
Regarding claim 11, the prior art does no teach wherein the processor is configured to determine a pattern of touches of one or more points in contact with the sensor panel instantaneously or over time and to determine a pressure at the one or more points in contact with the sensor panel instantaneously or over time.
Regarding claim 14, the prior art does no teach wherein the processor is configured to resize a user interface (UI) element proportionally to the relative pressure between the two or more touches. 
Regarding claim 15, the prior art does no teach wherein the processor is configured to determine that the two or more touches are high force taps corresponding to knuckle taps.
Regarding claim 16, the prior art does no teach wherein the processor is configured to determine that the two or more touches are a kneading pattern of multiple fingers pushing in and out with translating horizontally or vertically on the sensor array.
Regarding claim 19, the prior does no teach wherein the processor is configured to determine a pattern of touches of one or more points in contact with the plurality of 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.